Citation Nr: 0829926	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-10 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased initial rating for post-
operative residuals of a torn meniscus of the left knee, 
currently evaluated at 10 percent. 

3.  Entitlement to an increased (compensable) initial rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2004 and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St, Petersburg, Florida, that denied the 
benefits sought on appeal.  The veteran, who had active 
service from September 1981 to August 2003, appealed that 
decision, and the case was referred to the Board for 
appellate review.  

In a statement dated in June 2007, the veteran raised a claim 
for service connection for a back disorder.  However, this 
matter is not currently before the Board because it has not 
been prepared for appellate review.  Accordingly, this matter 
is forwarded to the RO for appropriate action.

The issues of entitlement to increased evaluations for post 
operative residuals of a torn meniscus of the left knee and 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below.



FINDING OF FACT

The veteran's hypertension was not manifested during service 
or to a compensable degree within one year of separation, and 
is not shown to be causally or etiologically related to 
service.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated November 
2003, March 2004, May 2007, July 2007 and January 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have no argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the veteran's appeal.

Essentially, the veteran contends that his current 
hypertension is related to service.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from a disability resulting from an 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain chronic 
diseases, such as hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

A review of service treatment records do appear to contain 
several elevated blood pressure readings, but the service 
treatment records contain no diagnosis of or treatment for 
hypertension during service.  As such, hypertension was not 
shown to have been manifested during service.

According to post-service treatment records, in October 2003, 
shortly after the veteran's discharge, his diastolic pressure 
was 80 and his systolic pressure was 145.  On November 10, 
2003, the veteran's diastolic pressure was 100 and his 
systolic pressure was 150.  On November 12, 2003, the 
veteran's diastolic pressure was 98 and his systolic pressure 
was 158.  The examiner assessed the veteran with 
hypertension.  In December 2003 the veteran's diastolic 
pressure was 86 and his systolic pressure was 140.  The 
examiner diagnosed the veteran with hypertension and noted 
that the veteran was taking Norvasc, a drug designed to 
control blood pressure. 

At a VA examination in April 2004 the veteran's blood 
pressure was taken three times.  His diastolic pressure on 
each occasion was 90.  His systolic pressure was between 140 
and 150 each time.  The examiner also noted that the veteran 
was continuing to take Norvasc.  Private medical records from 
August 2004 indicate that without blood pressure medication, 
the veteran's diastolic pressure is 95 and his systolic 
pressure is 150.  

In March 2007 a VA examiner offered an opinion that the 
veteran's essential hypertension was less likely as not 
caused by or the result of borderline hypertension noted in 
service.  The examiner indicated that he had reviewed the 
veteran's claims file, including service and post service 
medical records.  As rationale for the opinion, the examiner 
explained that home and serial blood pressures when stress 
was not present were normal and that blood pressures were 
high during clinic visits because of pain.

VA regulations provide that for hypertension to be manifested 
to a compensable degree of 10 percent requires that the 
veteran's diastolic pressure be predominantly 100 or more, 
that the veteran's systolic pressure be predominantly 160 or 
more, or that the veteran have a history of diastolic 
pressure predominantly 100 or more and require continuous 
medication for control (Diagnostic Code 7101).  Hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  

The veteran was diagnosed with hypertension within a year of 
service, but not to a compensable degree.  Medical records do 
not demonstrate blood pressure readings of predominantly 100 
or more requiring continuous medication for control.  
Therefore, service connection for hypertension on a 
presumptive basis must be denied.

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  However, no medical evidence has been presented 
to show a causal nexus between any aspect of service and the 
veteran's hypertension.  There is only one medical opinion of 
record that addresses whether the hypertension that was first 
diagnosed following service was related to service and the 
elevated blood pressure readings shown during service.  In 
this regard, the March 2007 VA examination was provided to 
the veteran to determine whether the etiology of the 
veteran's hypertension could be linked to service.  The VA 
examiner reviewed the veteran's claim file and after 
examining the veteran, determined that the veteran's 
hypertension was less likely than not caused by or a result 
of border-line hypertension noted in service.  

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim.  Given the medical 
evidence against the claim, for the Board to conclude that 
the veteran's hypertension had its origin during service or 
within one year of his separation from service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Simply put, in the absence of a 
present disability that is related to service, a grant of 
service connection is clearly not supportable.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence demonstrating not only 
the presence of hypertension, but also of a nexus or 
relationship between that condition and service.  The veteran 
has failed to do so.  In fact, all evidence regarding a 
causal relationship between the claimed disability on appeal 
and the veteran's service is against a finding that there is 
a relationship between the veteran's service and his 
hypertension.  The veteran obviously believes that his 
hypertension is a result of an in-service event, but he has 
presented no corroborating evidence supporting this claim.  
The veteran, as a lay person, lacks appropriate medical 
training and is therefore not competent to provide a 
probative opinion on a medical matter.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  Accordingly, the Board concludes 
that service connection for hypertension is not established. 


ORDER

Service connection for hypertension is denied.


REMAND

The Board's review of the claims file reveals that further 
action on the claims for increased ratings for post-operative 
residuals of a torn meniscus of the left knee, and bilateral 
hearing loss is necessary prior to final appellate review.

With regard to the veteran's left knee, the claims file 
reflects that the veteran is currently assigned a 10 percent 
evaluation for his left knee disability and the veteran 
essentially contends that his disability is more severe than 
currently evaluated.  At an April 2008 hearing before the 
BVA, the veteran described added functional limitation, to 
include possible severe limitation of movement, and stated 
that his disabilities had worsened since his last VA 
examination.  The veteran appears to have alleged a worsening 
of his functional ability due to residuals from multiple 
arthroscopic surgeries on his left knee.  While VA 
examinations were performed in April 2004 and March 2007, 
more recent private medical records from November 2007, March 
2008 and April 2008 appear to support the veteran's 
contentions indicate escalating symptoms.  In light of the 
reports of increased disability since the last VA examination 
more than a year ago, a new examination is indicated.  
However, prior to the examination, copies of any outstanding 
records of pertinent treatment should be obtained and added 
to the claims file so that those records are available for 
review by the examiner. 

With regard to the veteran's bilateral hearing loss, the 
veteran contends that the current evaluation assigned for his 
bilateral hearing loss does not accurately reflect the 
severity of that disability.  The evidence for consideration 
in this case includes VA audiometric evaluations performed in 
April 2004 and April 2007 and private hearing examinations 
performed in September 2004 and April 2008.  Additionally, a 
VA audiology consult was conducted in May 2008.  The Board 
notes that results obtained from private audiometric testing 
are not valid for evaluation purposes due to the fact that VA 
examinations follow a protocol that is mandated by law.  
38 C.F.R. § 4.85.  However, a private hearing examination 
from April 2008 detected more significant hearing loss and VA 
treatment records from May 2008 also indicate some worsening 
of the veteran's hearing loss since April 2007.  
Additionally, during an April 2008 BVA hearing, the veteran 
reported that his service-connected hearing loss has become 
more severe since his last examination.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992).  Because the veteran claims that his hearing loss has 
increased in severity since the most recent VA examination, 
and because the medical evidence appears to offer some 
support for the veteran's contentions, the Board finds that a 
new examination is necessary to reach a decision on this 
claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and inquire as to whether he has had any 
treatment for his left knee or hearing 
loss since 2007.  If the veteran indicates 
that he has received any pertinent 
treatment, the RO/AMC should obtain and 
associate those records with the claims 
file.  

2.  The veteran should be afforded an 
examination of his left knee to determine 
the severity and manifestations his 
disability.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
veteran's left knee in detail.  The 
examiner is further requested to comment 
on the presence or absence of flare-ups of 
pain, weakness, excessive fatigability 
with use, incoordination, painful motion 
and pain with use, and attempt to offer an 
opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, specify the 
additional degrees of limitation of 
motion.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  However, if the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

3.  The veteran should be afforded an 
audiological examination to determine the 
severity of his bilateral hearing loss.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, the 
examiner is requested to report complaints 
and clinical findings pertaining to the 
veteran's hearing loss in detail.  A clear 
rationale for any opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file itself, must be made available 
to the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


